Citation Nr: 1536291	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip.

3.  Entitlement to service connection for low back disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980, and from April 1982 to April 1984.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen a claim for service connection for right knee patella femoral disease, previously claimed as arthritis; denied a claim for service connection for left knee patella femoral disease; and denied a claim for service connection for mild degenerative disk disease of the lumbar spine.  

The issue of service connection for a right knee disorder on the merits, and the claims for service connection for disorders of the left knee and low back, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A rating decision issued by the RO in May 2009 denied a claim of entitlement to service connection for arthritis on the basis that the Veteran had not indicated what location when asked and on the basis that arthritis had not been clinically diagnosed.  

2.  Additional evidence submitted since the issuance of the May 2009 rating decision on the issue of service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, is new and material and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran seeks to establish service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip.  The RO denied the claim to reopen and has continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the RO in May 2009 denied a claim of entitlement to service connection for arthritis on the basis that the Veteran had not indicated what location when asked and on the basis that arthritis had not been clinically diagnosed.  The Veteran was informed of this decision by letter dated May 15, 2009.  He did not appeal and therefore, the May 2009 rating decision is final.  38 U.S.C.A. § 7105.  

The Veteran filed a claim to reopen this issue in January 2011.  This appeal ensues from the August 2012 rating decision that denied the claim to reopen the issue of entitlement to service connection for right knee patella femoral disease that had previously had been claimed as arthritis.  

New and material evidence necessary to reopen a previously and finally disallowed claim.  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence of record before the RO in May 2009 included the Veteran's service treatment records, which document that he was seen in January 1983 with complaint of right knee pain.  There was objective evidence of medial collateral ligament tenderness with stress, but there was no effusion and the joint line was "ok."  The assessment was medial collateral ligament injury "?" related to fracture August 1982 and subsequent increased activity.  The Veteran denied trick or locked knee at the time of an April 1984 discharge examination, and there were no complaints or findings made in regard to the right knee.  

The evidence also included a May 2009 VA joints examination report, which was conducted in conjunction with the claim for residuals of a broken right leg.  At the time of that examination, the Veteran reported an in-service fracture of the right femur and indicated that his knee bothered him.  Examination of the right knee showed diffuse tenderness to palpation, but there was no tenderness to palpation over the patella facets or the medial and lateral joint lines.  Active range of motion was from five to 135 degrees of flexion, without pain, and after three repetitions, his pain and range of motion were unchanged.  It was noted that the knee was stable to varus and valgus stresses and Lachman's and posterior drawer, and McMurray testing was negative.  X-ray of the right femur showed no degenerative changes of the right knee.  No diagnosis was made in regards to the right knee complaints and findings.  

Evidence added to the record since the May 2009 rating decision includes the Veteran's assertions that he has a right knee disorder as a result of his service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, and medical evidence showing a diagnosis of patella femoral disease of the right knee.  This evidence was not of record at the time of the May 2009 rating decision and is thus considered new.  It is also considered material as it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, is warranted.  


ORDER

New and material evidence has been received with regard to the claim for service connection for a right knee disorder, to include as secondary to service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, and therefore, the claim is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran seeks entitlement to service connection for disorders of the low back and both knees.  He has asserted that service connection is warranted on a direct basis, as he contends that his knees and back have been bothering him since he fell off of a telephone pole during service, and that these disorders are the result of falling off the pole.  The Veteran has also asserted that service connection is warranted on a secondary basis, as his back and bilateral knee disorders are secondary to his service-connected right leg.  

The in-service accident where the Veteran fell off a telephone pole is documented in the service treatment records and service connection is in effect for limited extension, right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, and limited flexion, right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, as a result of the documented in-service injury.  

The Veteran underwent VA examinations for his back, knee, and lower leg disorders in October 2011.  No diagnosis was provided at that time, but the examiner provided an opinion that the claimed disorders were "less likely than not (less than 50 percent probability)" proximately due to or the result of the Veteran's service connected disorder.  The rationale was that "lower back and knee pain are unrelated to injury to femur.  Femur [fracture] is well healed without significant shortening or malrotation.  There would be no arthritis related to the injury in either the spine or knees as niether [sic] were impacted by the accident."

In June 2012, a different examiner provided an opinion that in regards to the question of direct service connection for the right knee, the pertinent service treatment record dated January 26, 1983, had been reviewed.  The examiner explained that at that time, the Veteran was evaluated for right knee pain and noted to have pain over the medial collateral ligament, with stress.  The examiner noted that there was no mention of any ligamentous instability or meniscal pathology, which would be consistent with a "grade 1" medial collateral ligament sprain.  The examiner noted that at the time of the Veteran's October 2011 VA examination, the Veteran was noted to have normal ligamentous stability to valgus stress implying the medial collateral ligament was intact and competent.  The examiner reported that there was no sign that his medial collateral ligament sprain had caused any long term sequela in his knee.  The examiner also explained that medial collateral ligament sprains consistently heal with conservative management, without long term sequela.  It was the examiner's opinion that the Veteran's current knee symptoms were not related to the in-service injury or treatment.  The examiner stated that "without an exam of the right hip I cannot speak to whether the heterotopic ossification around his hip is causing any functional issues.  He would need a formal exam of the hip to determine if this is causing functional issues or is affecting his back in any way."

An additional opinion was obtained from another examiner in July 2012.  That examiner reported that the October 2011 VA examination had been reviewed, as had x-rays and physical examination findings.  The July 2012 examiner reported that the diagnoses were mild degenerative disc disease of the lumbar spine and the patella-femoral disease of both knees.  It was the July 2012 VA examiner's opinion that these disorders were "less likely than not (less than 50 percent probability)" proximately due to or the result of the Veteran's service connected right leg disorder.  The rationale was that there is no medical literature that reports degenerative disc disease lumbar spine and knee patella-femoral disease relation to femur fractures.  The examiner also noted that the Veteran's femur fracture was well healed, without malunion or malrotation.  

None of these opinions are adequate.  As an initial matter, only the June 2012 VA examiner provided an opinion as to whether service connection is warranted on a direct basis, and that opinion only addresses the claim involving the right knee, and did not take into consideration the Veteran's assertion that his right knee had been bothering him since he fell off of a telephone pole during service.  Secondly, none of the opinions that address secondary service connection take into consideration whether the Veteran's service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, had aggravated his low back and/or bilateral knee disorders.  And finally, none of the opinions that address secondary service connection discuss whether the heterotrophic ossification of the right hip, which has been a current finding on imaging, has caused or aggravated the low back and/or bilateral knee disorders.  In regards to the last finding of inadequacy, the VA examiners discussed only the healed right femur fracture.  Moreover, the June 2012 VA examiner specifically indicated that "without an exam of the right hip I cannot speak to whether the heterotopic ossification around his hip is causing any functional issues.  He would need a formal exam of the hip to determine if this is causing functional issues or is affecting his back in any way."  The record does not show that any action was taken to address this determination.

These deficiencies must be rectified on remand by obtaining an opinion that addresses service connection on both a direct and secondary basis.  As the claims are being remanded for the foregoing reasons, more contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain the Veteran's treatment records from the VA Medical Center in Jackson, Mississippi, dated since May 2015.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination, preferably from an orthopedist, as to whether the Veteran's mild degenerative disc disease of the lumbar spine and patella-femoral disease of both knees are related to his military service or to a to a service-connected disorder.  After the clinical evaluation, a review the evidence of record, in the form of electronic records, to include the Veteran's statements, 

(a) The examiner must provide an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine and/or patella-femoral disease of both knees are related to any in-service disease, event, or injury.  In providing the opinion, the examiner must consider the Veteran's assertions that his knees and back have been bothering him since he fell off of a telephone pole during service.  

(b) The examiner must provide an opinion as to whether the Veteran's service-connected right healed femur fracture, status post closed reduction intramedullary nailing, with heterotrophic ossification of right hip, caused or aggravated the Veteran's degenerative disc disease of the lumbar spine and/or patella-femoral disease of both knees.  In providing the opinion, the examiner must consider the current findings of right hip ossification separately from the healed right femur fracture.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner must indicate, to the extent possible, the approximate level of low back and/or bilateral knee impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated, to include the reopened claim for service connection for a right knee disorder.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


